DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 106732699) and in view of Adelmann (US Pub.: 2013/0121902) and in view of Yang (CN 103240077).
He describes a denitrification catalyst that includes titanium, vanadium pentoxide, ceria (title) and can include niobium oxalate (preferred components).  He describes vanadium being in the composition in an amount from 2-8wt% and ceria in the composition from 1-3 wt %(abstract).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are 
He does not teach how much the niobium is in the composition or that it is in the form of N2O5.  
	As to the amount of titanium adding up to 100%, He teaches various composition in the mixture in addition to titania.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of titania added can be considered to result in the total metal oxides reaching a total of 100 wt%.
As to the use of niobium oxalate for N2O5, Adelmann describes an SCR (para. 51) that employs N2O5 (para. 16).  The reference explains that niobium oxalate is the precursor used for this phase (para. 52). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ niobium oxalate for the formation of N2O5 in the catalyst of He because Adelmann explains that this is a known precursors for use in an SCR catalyst.
As to the amount of niobium oxide used in the SCR, Yang describes a denitration catalyst that contains titanium dioxide, vanadium pentoxide in an amount of 0.3 to 1.5 (abstract), niobium oxide from 1-5 parts by mass (or weight), 2-5 parts of rare earth oxide (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of 1-5 % by wt of niobium oxide, as taught by Yang for use with He and Adelmann because this amount is known to be effective for use in an SCR catalyst.

	As to Claim 2, He teaches that there is silicon oxide in the mixture (“Description”).

	As to Claim 4, He teaches that the catalyst contains molybdate (preferred components).  

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Adelmann and Yang as applied to claim 1 above, and further in view of Minggang (CN 102614890).
He describes their catalyst has including tungsten oxide, but does not describe the amount or that the metal oxide is in the form of WO3.
Minggang describes an SCR catalyst (title) that is made up of 1-10 wt% V2O5, molybdenum oxide and 1-10 wt% WO3 (Abstract).  The reference explains that this catalyst has a wide operating temperature range for use in reducing NOx gases in a tail gas stream (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tungsten oxide in the form WO3 in an amount of 1-10 wt%, as taught by Minggang for use in the SCR of He, Adelmann and Yang because this range and this oxide state is known to be effective for use in SCR catalysts.

	As to Claim 6, He describes that their catalyst contains molybdate, but does not describe how much is in the composition.
	Minggang teaches that the molybdenum oxide is their SCR catalyst (abstract).  As to the amount, Minggang teaches an amount of 1-10 wt% of MoO3 (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include molybdate in an amount of 1-10%, as taught by Mingging for use in the SCR of He, Adelmann and Yang because this amount of molybdate is known to be an effective amount for use in SCR catalysts.

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Adelmann and Yang as applied to claim 1 above, and further in view of Schermanz (US Pub.: 2007/0129241).
	He describes including silica in an amount of 2-5 wt% (Novelty), but does not state that the silica is in the form of SiO2.
	Schermanz describes a SCR NOx catalyst (para. 12) that includes vanadium, titanium, tungsten (para. 13, in oxide form (para 12, 14).  The composition also includes silica, which is in the form of SiO2 (abstract) in an amount of up to 15wt% (para. 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize silicon oxide in the form of SiO2, as taught by Schermanz for use with He Adelmann and Yang because silicon oxide in the form of SiO2 is known to be effective for use in an SCR catalyst.

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over He Adelmann and Yang as applied to claim 1 above, and further in view of Cutler (US Pub.: 2004/0152593).
	He describe extruding their catalyst, but does not describe the catalyst applied as a coating on a carrier.
	Cutler explains that SCR catalysts are typically applied in three different forms: by extrusion, impregnation, wrapped and washcoated (para. 5) and that the washcoat catalysts are preferred and are typically done by coating the catalyst on an inert support substrate (para. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCR of He can be applied in the form of an extrusion or other known ways, such as by washcoating, as taught by Cutler for use with He, Adelmann and Yang because these are all known and effective ways to apply SCR catalysts in the field.

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Adelmann and Yang as applied to claim 1 above, and further in view of Dai (CN 105562029).
	He teaches that their catalyst is extruded (description), but does not explicitly state that the catalyst is part of the carrier body.
	Dai describes a molded SCR catalyst that is added to the carrier (Novelty), processed and then extruded together (Novelty).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the catalyst as part of the carrier, as taught by Dai for use with the SCR of He, Adelmann and Yang because this is an effective way to deposit an SCR for use in reducing NOx gases.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US Pub.: 2009/0304566) and further in view of He and further in view of Adelmann and further in view of Yang.
	Golden describes an SCR used with a DPF (abstract), which reduced NOx using a reductant that reacts with NOx with the catalyst to reduce the pollutant (para. 6, 30).  Golden explains that the invention is used for the removal of pollutants from a lean burn exhaust (para. 2).
	Golden teaches that their SCR can include V2O5 and titania (para. 149, 150), but the reference does not teach about the other components in the SCR.
As to other compositions in the SCR, He describes a denitrification catalyst that includes titanium, vanadium pentoxide, ceria (title) and can include niobium oxalate (preferred components).  He describes vanadium being in the composition in an amount from 2-8wt% and ceria in the composition from 1-3 wt %(abstract).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
He does not teach how much the niobium is in the composition or that it is in the form of N2O5.  
	As to the amount of titanium adding up to 100%, He teaches various composition in the mixture in addition to titania.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of titania added can be considered to result in the total metal oxides reaching a total of 100 wt%.
As to the use of niobium oxalate for N2O5, Adelmann describes an SCR (para. 51) that employs N2O5 (para. 16).  The reference explains that niobium oxalate is the precursor used for this phase (para. 52). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ niobium oxalate for the formation of N2O5 in the catalyst of He because Adelmann explains that this is a known precursors for use in an SCR catalyst.
As to the amount of niobium oxide used in the SCR, Yang describes a denitration catalyst that contains titanium dioxide, vanadium pentoxide in an amount of 0.3 to 1.5 (abstract), niobium oxide from 1-5 parts by mass (or weight), 2-5 parts of rare earth oxide (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of 1-5 % by wt of niobium oxide, as taught by Yang for use with He and Adelmann because this amount is known to be effective for use in an SCR catalyst.

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US Pub.: 2009/0304566) and further in view of He and further in view of Adelmann and further in view of Yang.
	Golden describes an SCR used with a DPF (abstract), which reduced NOx using a reductant that reacts with NOx with the catalyst to reduce the pollutant (para. 6, 30).  The system includes a diesel particulate filter and a diesel oxidation catalyst (para. 14).
	Golden teaches that their SCR can include V2O5 and titania (para. 149, 150), but the reference does not teach about the other components in the SCR.
Golden teaches that their SCR can include V2O5 and titania (para. 149, 150), but the reference does not teach about the other components in the SCR.
As to other compositions in the SCR, He describes a denitrification catalyst that includes titanium, vanadium pentoxide, ceria (title) and can include niobium oxalate (preferred components).  He describes vanadium being in the composition in an amount from 2-8wt% and ceria in the composition from 1-3 wt %(abstract).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
He does not teach how much the niobium is in the composition or that it is in the form of N2O5.  
	As to the amount of titanium adding up to 100%, He teaches various composition in the mixture in addition to titania.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of titania added can be considered to result in the total metal oxides reaching a total of 100 wt%.
As to the use of niobium oxalate for N2O5, Adelmann describes an SCR (para. 51) that employs N2O5 (para. 16).  The reference explains that niobium oxalate is the precursor used for this phase (para. 52). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ niobium oxalate for the formation of N2O5 in the catalyst of He because Adelmann explains that this is a known precursors for use in an SCR catalyst.
As to the amount of niobium oxide used in the SCR, Yang describes a denitration catalyst that contains titanium dioxide, vanadium pentoxide in an amount of 0.3 to 1.5 (abstract), niobium oxide from 1-5 parts by mass (or weight), 2-5 parts of rare earth oxide (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of 1-5 % by wt of niobium oxide, as taught by Yang for use with He and Adelmann because this amount is known to be effective for use in an SCR catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 3, 2022